I adhere to the correctness of our original opinion. Mrs. McCormack, speaking through her authorized agent, Phil Tharp, said to Cockburn "if you will accommodate me by acting as a conduit for the transfer of my land, I will not look to you for the payment of the note to be executed, but will hold you harmless." Believing her to mean what she said he did as he was requested and aided in the transfer. After receiving the benefits (some $25,000 cash) she now says that she wants to keep the money, and to also hold Cockburn liable on the note. To permit her to do so would be perpetrating a fraud upon Cockburn, and also permit her to take advantage of her own wrong to her benefit and Cockburn's injury. This she should not be permitted to do. I file this together with the original opinion as my dissent.